January 14, 2014




                             JUDGMENT

               The Fourteenth Court of Appeals
    JEFFERY MAY, SHARON MAY, GILBERT APODACA, JEANETTE
ALEJANDRO, MARK BOGOSIAN, JANA BOGOSIAN, DAVID BOYD, SENA
   BOYD, H.M BURLESON, JR., JAMES WARD, ROBERT CAMPBELL,
   CHERYL CAMPBELL, JOHN COON, BARBARA COON, FENOGLIO,
   LACEY FENOGLIO, JOHN GOLDEN, SANDRA GOLDEN, DOROTHY
 JAWORSKI, JOEY KING, RACHELLE KING, CRAIG LAUGHLIN, DEANN
  HARMON-LAUGHLIN, PAULA MCCLURG, GRANT MELHORN, AMY
 MELHORN, JASON QUINN, DONNA QUINN, JOSHUA RUSK, REBECCA
   RUSK, HERMAN SALGADO, GREG SEELEY, JULIE SEELEY, SCOTT
   SEESE, MARCIA SEESE, DWIGHT SMITH, MIRIAM SMITH , LINDA
   SPAULDING, DAVID SOLT, LINDA SOLT, AND THE VOTH TRUST,
                    Appellants/Cross-Appellees

NO. 14-12-00588-CV                     V.

  TICOR TITLE INSURANCE, CHICAGO TITLE INSURANCE COMPANY,
  COMMONWEALTH LAND TITLE INSURANCE COMPANY, LAWYERS
  TITLE INSURANCE CORPORATION, AND ALAMO TITLE COMPANY,
                    Appellees/Cross-Appellants

                   ________________________________

      This cause, an appeal from the judgment in favor of appellees/cross-
appellants Ticor Title Insurance, Chicago Title Insurance Company,
Commonwealth Land Title Insurance Company, Lawyers Title Insurance
Corporation, and Alamo Title Company (“the Ticor Appelles”) signed, March 6,
2011, was heard on the transcript of the record. We have inspected the record, and
(1) we REVERSE the trial court’s judgment as to prejudgment interest and
REMAND this cause to the trial court to calculate prejudgment interest using
March 31, 2009, as the accrual date; and (2) we REVERSE the trial court’s
judgment with regard to litigation costs and REMAND this cause to the trial court
to determine the appropriate amount of litigation costs to award the Ticor
Appellees.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.